                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:19CR20

       vs.
                                                                      ORDER
ERICA L. FILE and MARCUS D. FILE

                      Defendant.


       This matter is before the court on the Defendants’ Unopposed Motions to Continue Trial
[35] and [36]. Counsel is seeking additional time to complete the investigation into this matter
and determine whether settlement of this matter is possible. For good cause shown,

        IT IS ORDERED that Defendants’ Unopposed Motions to Continue Trial [35] and [36]
are granted as follows:

       1. The jury trial, as to both defendants, now set for April 2, 2019, is continued to July
          23, 2019.

        2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendants in a speedy trial. Any additional time arising as a result of the granting of this
motion, that is, the time between today’s date and July 23, 2019, shall be deemed excludable
time in any computation of time under the requirement of the Speedy Trial Act. Failure to grant
a continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 26th day of March 2019.

                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge
